DETAILED ACTION
Applicant's submission filed on 23 February 2022 has been entered.  Claims 1, 4-6, and 10 are currently amended; no claims are cancelled; claims 2, 3, 7-9, and 11 are previously presented; no claims have been added.  Claims 1-11 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 6, filed 23 February 2022, with respect to “Claim Rejections - 35 U.S.C. 112” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see page 6, filed 23 February 2022, with respect to “Claim Objections” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2014/0050280 A1), hereafter referred Stirling, in view of WO 2015/018057 A1, hereafter referred Huawei, in view of Byun et al. (US 2017/0214501 A1), hereafter referred Byun, further in view of Hamalainen et al. (US 2005/0260954 A1), hereafter referred Hamalainen.  Stirling was cited by applicant’s IDS filed 19 June 2019.  An machine language English translation of Huawei is being provided to the applicant and referenced in the citations for what Huawei teaches.

Regarding claim 1, Stirling teaches a beamforming method for a massive MIMO system, wherein antennas in the massive MIMO system is a M-row N-column antenna array (Stirling, Fig. 4, [0057]-[0058]; the required streams for MU-MIMO or SU-MIMO can be mapped to the hardware resources on the MIMO transmitter device in various embodiments where digital beam forming feeds the RF antenna arrays), wherein the method comprises:
performing analog beamforming processing to a data stream on each channel so as to map the data stream on each channel to a corresponding array element of said antenna array for transmission (Stirling, Fig. 3-4, [0053]-[0055]; a solution for hybrid beam forming can be found when the RF beam forming is code book based (which means there is a finite set of steering directions) and is combined with the digital beam-forming).
Stirling does not expressly teach performing horizontal direction baseband beamforming processing to S routes of data streams to be transmitted via the antenna array, to obtain T routes of data streams, wherein the T routes of data streams correspond to the number of CPRI/FH interfaces; and
performing vertical direction digital beamforming processing to said T routes of data streams, according to a predetermined rule.
However, Huawei teaches performing horizontal direction baseband beamforming processing to S routes of data streams to be transmitted via the antenna array, to obtain T routes of data streams (Huawei, Fig. 3, p. 16, paragraph 2- p. 17; the TRX channel of the active antenna cooperates with the antenna in the horizontal direction of the antenna to generate a beam in the horizontal direction of the antenna, where after horizontal beamforming processing on the received digital baseband signal the digital signal is converted into a radio frequency signal and transmitted from the air interface), wherein the T routes of data streams correspond to the number of CPRI/FH interfaces (Huawei, p. 15, paragraph 2; when transmitting from the baseband portion to the radio frequency portion of the active antenna, different IQ paths may be transmitted via a digital interface such as a CPRI interface, and the number of digital interfaces are determined accordingly); and
performing vertical direction digital beamforming processing to said T routes of data streams, according to a predetermined rule (Huawei, Fig. 3, p. 16, paragraph 2- p. 17; the TRX channel of the active antenna cooperates with the antenna in the vertical direction of the antenna to generate a beam in the vertical direction of the antenna, where after vertical beamforming processing on the received digital baseband signal the digital signal is converted into a radio frequency signal and transmitted from the air interface).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling to include the above recited limitations as taught by Huawei in order to optimize network performance (Huawei, p. 3, paragraph 1).
Stirling in view of Huawei does not expressly teach wherein the preset rule comprises:
said T routes of data streams and the channels to which they are mapped meet the following condition:
AP(n) * W_DBF0 + AP(n+6) * W_DBF1 =Tx(4n,4n+1,4n+2,4n+3), n=0...S-1, wherein, AP(n) and AP(n+16) denotes the nth -route data stream and the n+16th-route data stream in said T routes of data streams respectively; and, W_DBF0 and W_DBF1 denote corresponding digital beamforming weight coefficients of said AP(n) and AP(n+16) respectively, and Tx(4n,4n+1,4n+2,4n+3) denotes the channels to which they are mapped.
However, Byun teaches wherein the preset rule comprises:
said T routes of data streams and the channels to which they are mapped meet the following condition:
AP(n) * W_DBF0 + AP(n+6) * W_DBF1 =Tx(4n,4n+1,4n+2,4n+3), n=0...S-1, wherein, AP(n) and AP(n+16) denotes the nth -route data stream and the n+16th-route data stream in said T routes of data streams respectively; and, W_DBF0 and W_DBF1 denote corresponding digital beamforming weight coefficients of said AP(n) and AP(n+16) respectively, and Tx(4n,4n+1,4n+2,4n+3) denotes the channels to which they are mapped (Byun, [0067]-[0074]; Equation 3 and Equation 4 describes the equations where some simplification in mathematics results in the same results).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei to include the above recited limitations as taught by Byun in order to cancel inter-cell interference in MIMO systems (Byun, [0002]).
Stirling in view of Huawei further in view of Byun does not expressly teach wherein each array element in each antenna pair in the antenna array is cross-polarized.
However, Hamalainen teaches wherein each array element in each antenna pair in the antenna array is cross-polarized (Hamalainen, [0022]; cross-polarized antenna arrays).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei further in view of Byun to include the above recited limitations as taught by Hamalainen in order to provide a more compact and cheaper antenna solution that also avoids polarization mismatch (Hamalainen, [0022]).

Regarding claim 6, Stirling teaches a beamforming apparatus for a massive MIMO system, wherein antennas in the massive MIMO system is a M-row N-column antenna array (Stirling, Fig. 4, [0057]-[0058]; the required streams for MU-MIMO or SU-MIMO can be mapped to the hardware resources on the MIMO transmitter device in various embodiments where digital beam forming feeds the RF antenna arrays), wherein said apparatus comprises:
an analog beamforming device (Stirling, [0033]-[0034]; analog beam forming uses analog phase shifters), configured to perform analog beamforming processing to a data stream on each channel so as to map the data stream on each channel to a corresponding array element of said antenna array for transmission (Stirling, Fig. 3-4, [0053]-[0055]; a solution for hybrid beam forming can be found when the RF beam forming is code book based (which means there is a finite set of steering directions) and is combined with the digital beam-forming).
Stirling does not expressly teach performing horizontal direction baseband beamforming processing to S routes of data streams to be transmitted via the antenna array, to obtain T routes of data streams, wherein the T routes of data streams correspond to the number of CPRI/FH interfaces; and
performing vertical direction digital beamforming processing to said T routes of data streams, according to a predetermined rule.
However, Huawei teaches performing horizontal direction baseband beamforming processing to S routes of data streams to be transmitted via the antenna array, to obtain T routes of data streams (Huawei, Fig. 3, p. 16, paragraph 2- p. 17; the TRX channel of the active antenna cooperates with the antenna in the horizontal direction of the antenna to generate a beam in the horizontal direction of the antenna, where after horizontal beamforming processing on the received digital baseband signal the digital signal is converted into a radio frequency signal and transmitted from the air interface), wherein the T routes of data streams correspond to the number of CPRI/FH interfaces (Huawei, p. 15, paragraph 2; when transmitting from the baseband portion to the radio frequency portion of the active antenna, different IQ paths may be transmitted via a digital interface such as a CPRI interface, and the number of digital interfaces are determined accordingly); and
performing vertical direction digital beamforming processing to said T routes of data streams, according to a predetermined rule (Huawei, Fig. 3, p. 16, paragraph 2- p. 17; the TRX channel of the active antenna cooperates with the antenna in the vertical direction of the antenna to generate a beam in the vertical direction of the antenna, where after vertical beamforming processing on the received digital baseband signal the digital signal is converted into a radio frequency signal and transmitted from the air interface).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling to include the above recited limitations as taught by Huawei in order to optimize network performance (Huawei, p. 3, paragraph 1).
Stirling in view of Huawei does not expressly teach wherein the preset rule comprises:
said T routes of data streams and the channels to which they are mapped meet the following condition:
AP(n) * W_DBF0 + AP(n+6) * W_DBF1 =Tx(4n,4n+1,4n+2,4n+3), n=0...S-1, wherein, AP(n) and AP(n+16) denotes the nth -route data stream and the n+16th-route data stream in said T routes of data streams respectively; and, W_DBF0 and W_DBF1 denote corresponding digital beamforming weight coefficients of said AP(n) and AP(n+16) respectively, and Tx(4n,4n+1,4n+2,4n+3) denotes the channels to which they are mapped.
However, Byun teaches wherein the preset rule comprises:
said T routes of data streams and the channels to which they are mapped meet the following condition:
AP(n) * W_DBF0 + AP(n+6) * W_DBF1 =Tx(4n,4n+1,4n+2,4n+3), n=0...S-1, wherein, AP(n) and AP(n+16) denotes the nth -route data stream and the n+16th-route data stream in said T routes of data streams respectively; and, W_DBF0 and W_DBF1 denote corresponding digital beamforming weight coefficients of said AP(n) and AP(n+16) respectively, and Tx(4n,4n+1,4n+2,4n+3) denotes the channels to which they are mapped (Byun, [0067]-[0074]; Equation 3 and Equation 4 describes the equations where some simplification in mathematics results in the same results).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei to include the above recited limitations as taught by Byun in order to cancel inter-cell interference in MIMO systems (Byun, [0002]).
Stirling in view of Huawei further in view of Byun does not expressly teach wherein each array element in each antenna pair in the antenna array is cross-polarized.
However, Hamalainen teaches wherein each array element in each antenna pair in the antenna array is cross-polarized (Hamalainen, [0022]; cross-polarized antenna arrays).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei further in view of Byun to include the above recited limitations as taught by Hamalainen in order to provide a more compact and cheaper antenna solution that also avoids polarization mismatch (Hamalainen, [0022]).

Regarding claim 11, Stirling in view of Huawei in view of Byun further in view of Hamalainen teaches a Base Station (Stirling, [0046]; base station), wherein, said Base Station comprises said apparatus in accordance with claim 6 above.

Regarding claims 2 and 7, Stirling in view of Huawei in view of Byun further in view of Hamalainen teaches the method according to claim 1 and the apparatus according to claim 6 above.  Further, Stirling teaches wherein said performing horizontal direction baseband beamforming processing to S routes of data streams to be transmitted via the antenna array, to obtain T routes of data streams comprises:
- performing pre-coding to said S routes of data streams using baseband L1-layer MU-MIMO, so as to perform the horizontal direction baseband beamforming processing to the S routes of data streams, to obtain T routes of data streams (Stirling, Fig. 4, [0054]; Multi-user Digital Pre-coder).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Huawei in view of Byun further in view of Hamalainen as applied to claims 1 and 6 above, and further in view of Lomayev et al. (US 2018/0026749 A1), hereafter referred Lomayev.

Regarding claims 3 and 8, Stirling in view of Huawei in view of Byun further in view of Hamalainen teaches the method according to claim 1 and the apparatus according to claim 6 above.  Stirling in view of Huawei in view of Byun further in view of Hamalainen does not expressly teach wherein S is 16, T is 32.
However, Lomayev teaches wherein S is 16, T is 32 (Lomayev, [0137]; 16 streams, 32 streams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei in view of Byun further in view of Hamalainen to include the above recited limitations as taught by Lomayev in order to support any other number of spatial streams (Lomayev, [0137]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Huawei in view of Byun further in view of Hamalainen as applied to claims 1 and 6 above, and further in view of Bongard et al. (US 2021/0151891 A1), hereafter referred Bongard.

Regarding claims 4 and 9, Stirling in view of Huawei in view of Byun further in view of Hamalainen teaches the method according to claim 1 and the apparatus according to claim 6 above. Further, while Stirling teaches said performing analog beamforming processing to a data stream on each channel so as to map the data stream on each channel to a corresponding array element of said antenna array for transmission comprises:
performing analog beamforming processing to the data stream on each channel so as to map the data stream on each channel to corresponding two array elements of the antenna array for transmission (Stirling, Fig. 1, [0041] and [0048]; using hybrid beam forming, two phase shifters per bank are used to produce two paths being mapped to a user for transmission), Stirling in view of Huawei in view of Byun further in view of Hamalainen does not expressly teach wherein if M=N=8 for the dimensions of the antenna array.
However, Bongard teaches wherein if M=N=8 for the dimensions of the antenna array (Bongard, [0096]; 8x8 antenna array).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei in view of Byun further in view of Hamalainen to include the above recited limitations as taught by Bongard in order to meet bandwidth requirements (Bongard, [0002]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Huawei in view of Byun further in view of Hamalainen as applied to claims 1 and 6 above, and further in view of Vook et al. (US 2017/0019159 A1), hereafter referred Vook.

Regarding claims 5 and 10, Stirling in view of Huawei in view of Byun further in view of Hamalainen teaches the method according to claim 1 and the apparatus according to claim 6 above.  Stirling in view of Huawei in view of Byun further in view of Hamalainen does not expressly teach transmitting said N routes of data streams via a transmission interface, wherein the number of dimensions of said transmission interface is equal to twice the determined quantity of horizontal direction antenna ports of said antenna array.
However, Vook teaches transmitting said N routes of data streams via a transmission interface, wherein the number of dimensions of said transmission interface is equal to twice the determined quantity of horizontal direction antenna ports of said antenna array (Vook, [0099]; for a 2D cross-pol array, it may be assumed that the number of antennas in the horizontal dimension is twice the number of physical columns in the array).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Stirling in view of Huawei in view of Byun further in view of Hamalainen to include the above recited limitations as taught by Vook in order to enable the use of arbitrarily-sized 2D arrays for massive MIMO (Vook, [0099]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416